FILED
                           NOT FOR PUBLICATION                              DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KEVIN WILLIAM KING,                              No. 14-55718

              Plaintiff-Appellant,               D.C. No. 2:12-cv-05221-AG-VBK

 v.
                                                 MEMORANDUM*
LOS ANGELES COUNTY SHERIFF’S
DEPARTMENT, official capacity; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Kevin William King appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims and

violations of California regulations arising from his custody in Los Angeles


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County Sheriff’s Department’s (“LASD”) Men’s Central Jail. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Kildare v. Saenz, 325

F.3d 1078, 1082 (9th Cir. 2003) (dismissal for lack of subject matter jurisdiction or

failure to exhaust administrative remedies); Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010) (dismissal under Fed. R. Civ. P. 12(b)(6)). We may affirm on any basis

supported by the record, Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008), and we affirm.

      The district court properly dismissed King’s First Amendment claims

because King failed to allege facts sufficient to show that he was deprived of

access to mail correspondence, telephone, visitation, or the jail’s law library in

violation of his constitutional rights. See Hebbe, 627 F.3d at 341-42 (although pro

se pleadings are construed liberally, plaintiff must present factual allegations

sufficient to state a plausible claim for relief); Naffe v. Frey, 789 F.3d 1030, 1035-

36 (9th Cir. 2015) (elements of a § 1983 claim). We reject as unsupported by the

record King’s contention that the magistrate judge failed to state a basis for

dismissal of his claim for denial of visitation.

      Dismissal of King’s Eighth Amendment false imprisonment claim was

proper because King failed to allege facts sufficient to show a deprivation of his

rights. See Naffe, 789 F.3d at 1036 (“Dismissal of a § 1983 claim following a Rule


                                            2                                      14-55718
12(b)(6) motion is proper if the complaint is devoid of factual allegations that give

rise to a plausible inference of either element [of a § 1983 claim].”); Jones v.

Williams, 297 F.3d 930, 934 (9th Cir. 2002) (liability under § 1983 requires

showing of personal participation in the alleged rights deprivation).

       Dismissal of King’s claims against LASD under Monell v. Department of

Social Services, 436 U.S. 658 (1978), and Jackson and Corbett in their official

capacities, was proper because King failed to allege facts sufficient to show a

policy or custom of LASD resulting in a constitutional violation. See id. at 694,

690 (official capacity suits “represent only another way of pleading an action

against an entity of which an officer is an agent”); see also Castro v. County of Los

Angeles, 833 F.3d 1060, 1075 (9th Cir. 2016) (en banc) (municipal liability

requires “direct causal link” between a municipal policy or custom and the alleged

constitutional deprivation).

       Dismissal of King’s claims alleging violations of Title 15 of the California

Code of Regulations was proper because the cited regulations do not create a

private right of action. See Thurman v. Bayshore Transit Mgmt., Inc., 138 Cal.

Rptr. 3d 130, 147 (Ct. App. 2012) (“Only the Legislature, through enactment of a

statute, can create a private right of action to directly enforce an administrative

regulation . . . .”).


                                           3                                       14-55718
      In light of our disposition, we do not consider King’s claims for punitive

damages or whether King exhausted his administrative remedies.

      We do not consider King’s due process arguments raised for the first time in

his reply brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (appellate

court will not consider issues not properly raised before the district court and

arguments not raised in the opening brief are deemed waived).

      AFFIRMED.




                                           4                                       14-55718